Title: From Thomas Jefferson to Alexander Donald, 29 August 1790
From: Jefferson, Thomas
To: Donald, Alexander



Dear Sir
New York Aug. 29. 1790.

Your favor of July 2. is now before me. The consulates of the W. Indies had been already filled. Mr. Braxton’s name however shall be kept on the list of candidates, and all shall be done for him which can be justly done, that is to say, between equal competitors your recommendation shall turn the scale in his favor as far as shall depend on me. The suggestion for your other friend was also too late. Mr. Joshua Johnson had been already decided on by the President. I will continue my attentions to Mr. B’s affair. The papers have not been returned to me, which is of good augury.—The President sets out tomorrow for Virginia. I shall do the same the next day. He will return to Philadelphia in November, I in October. In the mean time it is expected the flames of war will be kindled between our two neighbors. Since it is so decreed by fate, we have only to pray their souldiers may eat a great deal. Our crops of wheat are good in quantity and quality, and those of corn very promising. So far also this (I hope our last) crop of tobacco looks well. Little will be done in that way the next year, and less and less every year after. Adieu my dear Sir. Your affectionate friend & servt.,

Th: Jefferson

